Mr. President, I should like to begin my speech by congratulating you 
on behalf of my delegation on your election to the presidency of the 
thirty seventh session of the General Assembly. We are confident that 
your vast experience, knowledge and personal wisdom will guide our 
deliberations to a constructive conclusion. May I also express our 
deep appreciation and thanks to your predecessor, Mr. Kittani, for 
his excellent performance in discharging the duties of his office. I 
should also like to extend my delegation's sincere greetings to the 
Secretary General, with the renewed assurances of my Government's 
support for his dedicated efforts in upholding the objectives of the 
Organization. We are meeting at a time of increasing tension and 
anxiety. We are in a situation which demands that serious and urgent 
steps be taken to prevent any further deterioration in the 
international climate and to align the norms of international 
behavior with the proper human values prescribed in the Charter. The 
need to strengthen the role of the United Nations in maintaining 
world peace and security is felt at the present stage more strongly 
than ever before. We should not allow the opportunity of this meeting 
to pass without effectively renewing our commitments to the 
objectives of the Organization, and fulfilling the aspirations of our 
peoples. In his remarkable report to the Assembly, the Secretary 
General has very ably diagnosed the world situation, and my 
delegation fully agrees with him that our prime objective at this 
crucial moment should be to renew the concept of collective action 
for peace and security, and to render the United Nations more capable 
of carrying out its primary function. The United Nations was created 
for the purpose of harmonizing the actions of nations in the 
attainment of common ends and it should effectively remain so with 
the maximum capacity to safeguard peace and to be a forum for 
responsible discussions and negotiations between nations. We feel 
also that the responsibility as well as the authority of the Security 
Council in its function as the primary instrument for maintaining 
international peace and security should be reconfirmed and further 
strengthened by all possible means. In this context, my delegation 
wishes to stress the important commitment of the permanent members of 
the Council and their responsibilities to world peace. It is 
frightening to imagine a world with no power at all to deal with 
situations that endanger international peace. The recent military 
adventures in Lebanon and the earlier foreign interventions in 
Afghanistan, Kampuchea and some other countries in Africa and Latin 
America have indeed alarmed the world community regarding the dangers 
of a new international anarchy. Therefore it is of the utmost 
importance that we seriously and sincerely embark on a process that 
will free mankind of these fears and anxieties. My delegation feels 
that we should accelerate our efforts to achieve world disarmament. 
While we concentrate on removing the danger of a nuclear war, we 
should continue with renewed determination our efforts to limit the 
arms race and the production and stockpiling of nuclear weapons as 
well as of other destructive conventional weapons. My delegation will 
continue to support the efforts of the world community in the 
direction of total disarmament, including the safeguarding of outer 
space, prohibition of nuclear weapon tests and establishment of 
nuclear weapon free zones. The situation in the Middle East remains 
the most pressing issue on the international scene. The tragic events 
in Lebanon have added new dimensions to the gravity of the problem to 
which the Organization has to address itself. And yet the question of 
Palestine the legitimate rights of the Palestinian people to self 
determination and freedom remains at the heart of the issue. The key 
to any lasting solution and to peace in that crucial area is, as is 
evident from the sequence of recent events, the realization of the 
inalienable rights of the Palestinian people, including the right to 
have their own independent homeland. The world has witnessed with 
anger and dismay the Israeli invasion of Lebanon while it continued 
its illegal occupation of other territories, perpetuating its policy 
of expansion through the establishment of illegal settlements, 
ignoring and rejecting United Nations resolutions and violating all 
norms of international behavior. My Government has joined the world 
community in its repeated condemnation of the Israeli aggression 
against Arab territories and atrocities in the occupied territories. 
The invasion of Lebanon under the cruel pretext of liquidating the 
PLO, which symbolizes the legitimate will of the Palestinian people, 
has clearly revealed the nature of Israeli policies in the area. 
Israel is not only a radical entity that aims to expand at the 
expense of other peoples and of their rights, but is also a force 
that will not hesitate to interfere in the internal affairs of 
sovereign States through occupation, terrorism and even assassination 
in order to achieve unjustifiable objectives. The world community, 
including States which continue to sympathize with Israel, should 
now, in particular after seeing the horrible consequences of its 
invasion of Lebanon, act firmly to stop the arrogance and 
expansionism of Israel. Among the central issues of international 
concern remain the questions of Afghanistan and Kampuchea, two small 
countries which were subjected to foreign invasion. My delegation 
reiterates its policy of endorsing the United Nations resolutions 
which condemn foreign intervention and call for the withdrawal of 
foreign forces from those two countries, allowing the peoples of 
Afghanistan and Kampuchea the opportunity to exercise their own 
rights without outside influence or pressure, including the right of 
refugees to return to their homes in safety and honor. We welcome the 
efforts of the Secretary General in initiating talks with the parties 
concerned aimed at finding a political solution to the problems 
involved. In the same context and within the framework of the same 
principles involved, we look at the events in Africa and Latin 
America in which intervention in the internal affairs of countries 
took place under different pretexts in the past few years. My country 
is deeply concerned over this trend of military intervention, which 
undermines the orderly and peaceful existence of nations. Among 
issues of grave concern to the Organization and to the world as a 
whole is the question of South West Africa. The continuation by South 
Africa of its occupation of Namibia, despite the vigorous efforts of 
the United Nations to grant independence to that deprived nation, 
constitutes a flagrant violation of international law and endangers 
world peace and the stability of the African region. It is our duty 
to continue political and economic pressure on South Africa in our 
efforts to force it to concede to the logic of human realities and to 
continue our support to the people of Namibia under the leadership of 
SWAPO. While condemning the occupation of Namibia by South Africa, my 
Government reiterates its support to the oppressed people in South 
Africa itself under its inhuman policy in their struggle for 
equality, justice and dignity. Another question of concern to us is 
the situation in Cyprus. We are disappointed by the slow progress in 
negotiations between the parties concerned with the aim of reaching 
an honorable solution to the prolonged internal dispute that will at 
the same time ensure the rights of the communities and preserve the 
national and territorial integrity of the country. My country is 
concerned also about the stalemate in the dialogue between the 
peoples of North and South Korea for the purpose of their peaceful 
reunification. We believe that the international community should 
continue its support to the Korean people and encourage them to 
continue that process within the framework of their own aspirations, 
free from outside influence and pressure. In this respect we should 
welcome all initiatives calling for the resumption of talks between 
the two sides. We are deeply concerned that thewar between Iraq and 
the Islamic Republic of Iran continues to rage despite the repeated 
appeals by the world community for a cease fire and for the solution 
of the dispute between those two neighboring countries by peaceful 
means. Maldives continues to be guided by a policy of non alignment 
and has always endeavored humbly to contribute its modest share in 
order to strengthen the unity and the charter of the nonaligned 
movement, in sincerity for peace, friendship and international 
cooperation. Turning to our region and to a question of immediate 
concern to my country, I wish to confirm our full endorsement of and 
support for the proposal to transform the Indian Ocean into a zone of 
peace, not only because of our strong opposition to the presence of 
foreign military bases and facilities in the Indian Ocean but also 
because of the awareness of increasing tension in the region and of 
the strong possibility of their involvement in provoking and 
escalating conflicts in the area. The rivalry among the big Powers 
and their military presence in our own neighborhood divert our 
attention to potential dangers and compel us to exhaust our resources 
on otherwise unnecessary security measures, while our limited 
resources are most vitally needed for the promotion of the welfare of 
our peoples and the development of our economies. The efforts to 
implement the Declaration of the Indian Ocean as a Zone of Peace must 
therefore be renewed and continued within the framework of the 
fundamental elements of the Declaration. We feel that the Colombo 
Conference should be held on as early a date as possible. It may be 
true that the convening of the Conference will not be enough to 
resolve all the problems pertaining to the security of our region. 
However, we are convinced that the meeting will contribute to the 
favorable development of the concept and improve the climate in the 
region. My country is indeed glad to note the successful conclusion 
of the negotiations at the Third United Nations Conference on the Law 
of the Sea with the adoption of a comprehensive Convention on the Law 
of the Sea which reflects the expectations of the world community. It 
is our hope that the acceptance of the Convention by all the States 
Members of the United Nations will become a reality as soon as 
possible. My delegation believes that the Convention will be an 
extremely important instrument far the promotion of a peaceful and 
orderly discipline in ocean affairs as well as for the exploitation 
of the immense resources of the sea and the sea bed in a better and 
more dignified manner, which would be beneficial for mankind as a 
whole. While we focus our attention on the critical developments on 
the international political scene, we find that further deterioration 
and serious erosion is taking place in multilateral economic 
relations mainly due to the failure of some of the developed 
countries to understand the inevitability of interdependence. My 
delegation feels that the concept of global negotiation should be 
further pursued and that new initiatives should be undertaken to 
accelerate our effort to establish a new international economic 
order. Meanwhile we should continue our multilateral negotiations at 
the sectorial levels within and outside the specialized world bodies. 
The process should not be allowed to slow down under the pressure of 
the still existing obsessions of protectionism and adverse national 
policies. We should sincerely and collectively address ourselves to 
all the stresses and strains of the entire economic system of the 
world, which extend beyond the relationship between North and South. 
Meanwhile we are convinced that the promotion of measures for 
collective self reliance among the developing countries is now more 
indispensable than ever. In this regard we endorse the outcome of the 
meeting of the Intergovernmental Follow Up and Coordination Committee 
on economic cooperation among developing countries held in August in 
Manila. As one of the least developed countries of the third world, 
Maldives was happy to note the positive responses from many ofthe 
developing countries to the recommendations of last year's Paris 
Conference. For our part, we shall try to demonstrate to the donor 
countries and to our friends all over the world that we are sincere 
and serious in our efforts to develop our country and to emerge from 
the bracket of underdevelopment to an appropriate stage of steady 
national growth. We sincerely hope that the recommendations of the 
Paris Conference will be followed up effectively, and we look forward 
to the round table meetings scheduled to take place in the near 
future in the earnest hope that they will produce positive results. 
In conclusion I should like to reaffirm my country's faith and trust 
in the Organization as the instrument with the most potential for 
maintaining peace and security in the world and fulfilling the 
aspirations of mankind to justice and prosperity. We are bound by 
serious constraints and difficulties. We are more often faced with 
frustrating situations such as that through which we are passing 
today. However, our faith and trust in the noble principles enshrined 
in the Charter of the United Nations demand of us that we renew our 
commitments and continue our efforts to strengthen the role of the 
Organization in fulfilling the lofty objectives of the Charter.
